MOTIONS ALLOWED.
These three causes are before us upon motions filed by the respondents in each of the causes to strike from our files the abstracts of record submitted in the three causes on the ground that matter has been inserted in each of the abstracts which is not a part of the circuit court's records. The respondents move in the alternative that there be deleted from each of the abstracts *Page 567 
of record the improper material. The latter is the same in each of the three abstracts and consists of correspondence.
Rule 9 of this court (9 O.C.L.A. 320) says:
    "* * * The appellant shall serve upon the attorney for each respondent a printed abstract, prepared as hereinafter provided, containing a copy of so much of the matters of record * * * as may be necessary to a full understanding of the questions presented for decision * * *."
It will be observed that the contents of the abstract of record must consist of "matters of record." The motions made by the respondents must, therefore, be allowed. The appellants shall within twenty days file new abstracts or, in the alternative, delete from the present ones the improper matter. Should the respondents wish to file supplemental abstracts they may have twenty days after the appellants have complied with the order which will be entered pursuant to this opinion. *Page 568